Citation Nr: 1741407	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability. 

2.  Entitlement to service connection for a bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005, including service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied service connection for a sinus disability and foot fungus.  The Veteran filed a notice of disagreement in September 2010, and the RO issued a statement of the case in September 2011. The Veteran filed a timely substantive appeal in December 2011.

These matters were remanded in November 2014 for additional development. 

In August 2016, the Board, in pertinent part, denied entitlement to service connection for a sinus disability and service connection for bilateral foot fungus. 

The Veteran appealed the August 2016 Board decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in an March 2017 Order, the Court vacated and remanded that portion of the Board's August 2016 decision that denied service connection for a sinus disability and service connection for bilateral foot fungus for actions consistent with the terms of the joint motion.  The appeal as to the remaining issues were dismissed.  

The issue of entitlement to service connection for a sinus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's bilateral foot fungus is etiologically related to his active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral foot fungus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the Board's favorable decision in service connection for bilateral foot fungus, the Board finds that all notification and development action needed to fairly adjudicate the appeal have been accomplished.


II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Analysis

The Veteran asserts that he developed athlete's foot fungus (tinea pedis) and bilateral toenail onychomycosis during service. 

Service treatment records do not reflect any treatment for or diagnosis of foot fungus.  

A May 2011 VA skin disease examination assessed the Veteran with tinea pedis which had been continuous since onset in 2005.  The May 2011 VA examiner did not provide a nexus opinion.  

The March 2015 VA examination diagnosed the Veteran with the infectious skin conditions tinea pedis/onychomycosis since the 2000s.  The Veteran stated that he developed athlete's foot fungus (tinea pedis) during service as well as bilateral toenail onychomycosis.  He reported that he was treated with various anti-fungal products.  The Veteran was utilizing over the counter Lotrimin power daily to treat his foot fungus.  In the past 12 months, the Veteran had been treated with topical medications, specifically topical moisturizers and anti-fungals for his eczema, tinea pedis and onychomycosis for six weeks or more but not constant.  At the examination, no tinea pedis was noted but the feet demonstrated bilateral mild onychomycosis of the fourth and fifth toenail.  The VA examiner opined that it is less likely as not that the Veteran's tinea pedis and/or onychomycosis is proximately due to or caused by military service as there was no STR documentation of any foot, skin, or toenail fungus at all. 

First, the record shows the Veteran has a current diagnosis of tinea pedis and bilateral onychomycosis.  The remaining inquiry is whether there is a nexus between his current diagnosis and military service.  Although the March 2015 VA examination determined that it was less likely as not the Veteran's tinea pedis or onychomycosis was proximately due to or caused by military service, the VA examiner did not accept the Veteran's statement that he had symptoms in service and relied on the absence of treatment records in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on the Veteran's reports, but instead relied solely on medical evidence to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay statements may not be disregarded, or found not credible, simply because they are not accompanied by supporting medical evidence).  As a result, the Board finds the VA examination lacks probative value and is inadequate for adjudication.

The Board finds that, resolving reasonable doubt in the favor of the Veteran, that service connection is warranted for bilateral foot fungus.  The Veteran has a current diagnosis of foot fungus.  He has reported that he had ongoing symptoms of foot fungus since service.  The Veteran has consistently stated that his foot fungus began while in service.  Indeed, the May 2011 VA examiner noted the continuity of the disability since 2005 (the last year of the Veteran's active service).  Under these circumstances, the Board finds the Veteran competent and credible to attest to his symptoms of a foot fungus having their onset in service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In sum, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed bilateral foot fungus is etiologically related to his active service.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral foot fungus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral foot fungus is granted. 


REMAND

As indicated above, the March 2017 Court Order vacated the August 2016 Board decision denying service connection for a sinus disability.  Specifically, the parties to the Joint Motion found that the Board erred by failing to determine (a) whether the Veteran's sinus condition, including but not limited to sinusitis and rhinitis, was a qualifying chronic disability; (b) whether his sinus condition or conditions fell into the category of an unexplained chronic multi-symptom illnesses pursuant to Section 3.317; (c) whether the diagnosed sinus conditions were "a diagnosed illness of unknown etiology and pathophysiology," and/or (d) whether the sinus symptoms could be considered, either by themselves or in conjunction with other symptoms, a "cluster of signs or symptoms" to constitute a "medically unexplained chronic multisymptom illness."  38 C.F.R. § 3.317(a)(2); (b) (2016). 

Consistent with the Joint Motion for Remand, the Board finds that a new VA examination is necessary to determine nature and etiology of his claimed sinus disability.  The Veteran sought service connection on a direct basis, or in the alternative, on the basis of the provisions of 38 U.S.C.A. 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Initially, the Board notes that the Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War.  As detailed above, the Joint Motion for Partial Remand required the Board to consider whether the Veteran's sinus condition(s) were medically unexplained chronic multisymptom illnesses, and to complete any development necessary to make such a determination.  The determination as to whether an illness qualifies under the referenced section is "solely a medical determination."  See 38 C.F.R. § 3.317 (a)(2)(i)(B) (2016).  The Board finds that the record does not contain sufficient medical evidence regarding the etiology of the Veteran's disabilities.  Accordingly, a medical opinion that addresses the relevant theories of entitlement should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinus disability by an appropriately qualified examiner (M.D.).  Provide the examiner with the claims file, including a copy of this REMAND and the Court-granted Joint Motion for Partial Remand, for review.  All indicated tests should be accomplished, and all clinical findings should be reported in detail. 

After a review of the claims file, the examiner should respond to the following: 

(a) Does the Veteran have a disability manifested by a sinus condition? If so, state any/all diagnosis or diagnoses. 

(b) If the examiner finds that the Veteran has a disability manifested by a sinus condition, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.  

(c) The examiner must address if there are any manifestations of a sinus condition not accounted for by the current diagnoses. 

(d) If there are any manifestations of a sinus condition not accounted for by the current diagnoses, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such symptomatology represents (1) an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or (2) a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  

(e) If the Veterans sinus symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multi-symptom illness, the examiner should also describe the extent to which illness has manifested.

*The examiner must provide a complete rationale on which his/her opinion is based.  

*The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

*If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the VA examiner should clearly and specifically specify this in the VA examination report, with an explanation as to why this is the case

2.  Then, readjudicate the claim, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


